             Case 4:17-cv-40011-TSH Document 85 Filed 02/14/19 Page 1 of 5


                         The Commonwealth of Massachusetts
                               Department of Revenue
                              Resolution Division – Litigation Bureau
                                      100 Cambridge Street, 7th Floor
   CHRISTOPHER C.                            P.O. Box 9565
      HARDING
      COMMISSIONER                       Boston, MA 02114-9565
   KEVIN W. BROWN
   GENERAL COUNSEL



                                                    February 14, 2019

Mr. Robert M. Farrell, Clerk
United States District Court
Harold D Donahue Federal Building and Courthouse
Suite 502
595 Main Street
Worcester, Massachusetts 01608


Re:     United States of America v. David L. Toppin, et al.
        United States District Court Civil Action No. 4:17-CV-40011-TSH


Dear Mr. Farrell:

   Enclosed please find for filing in the above-captioned action, the Response of the Defendant, the
Commonwealth of Massachusetts Commissioner of Revenue (“Commissioner”) to the Defendant,
David L. Toppin’s Motion to Compel the Commissioner’s Full Answers to his Requests for
Admission, Requests Nos. 1 through 69, inclusive; Responses to Interrogatories Nos 1 and 2 (a)
through (k), inclusive and Responses to Discovery (Document Requests) Nos 1 through 9, inclusive
along with the Certificate of Service in the above-entitled action.

        Thank you for your assistance.

                                                           Sincerely,


                                                           /s/ Eileen Ryan McAuliffe
                                                           Eileen Ryan McAuliffe
                                                           BBO No. 435260
                                                           Counsel to the Commissioner
                                                           (617) 626-3217



ERM/540949
           Case 4:17-cv-40011-TSH Document 85 Filed 02/14/19 Page 2 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
                              CENTRAL DIVISION
__________________________________________
                                          )
UNITED STATES OF AMERICA,                 ) Case No. 4:17-CV-40011-TSH
                    Plaintiff             )
v.                                        )
DAVID L. TOPPIN,                          )
JENNIFER TOPPIN,                          )
DEUTSCHE BANK NATIONAL TRUST              )
COMPANY, as Trustee for RESIDENTIAL       )
ASSET SECURITIZATION TRUST Series         )
2013-A14, MORTGAGE PASS-THROUGH           )
CERTIFICATES Series 2003-N,               )
UPS CAPITAL BUSINESS CREDIT f/k/a           )
FIRST INTERNATIONAL BANK,                  )
COMMONWEALTH OF MASSACHUSETTS, )
TOWN OF HOLDEN,                            )
TOWN OF AMHERST, and                       )
TOWN OF GARDNER                           )
                  Defendants              )
__________________________________________)

    COMMONWEALTH OF MASSACHUSETTS COMMISSIONER OF
   REVENUE’S RESPONSE TO THE DEFENDANT, DAVID L. TOPPIN’S
                    MOTION TO COMPEL
   The Defendant, the Commonwealth of Massachusetts Commissioner of Revenue

(“Commissioner”) responds to the Defendant, David L. Toppin’s (“Toppin”) Motion to Compel the

Commissioner to fully answer his Requests for Admission, Requests Nos. 1 through 69, inclusive;

Responses to Interrogatories Nos 1 and 2 (a) through (k), inclusive and Responses to Discovery

(Document Requests) Nos 1 through 9, inclusive served upon the Commissioner on December 7,

2018 by stating that the Commissioner has fully answered the discovery requests of the Defendant,

David L Toppin. Only the Commissioner’s Response to the Requests for Admissions was attached

by Toppin to his Motion to Compel, as Document No. 84-4, (Attachment D) on the Electronic

Docket. In fact, on December 19, 2018, the Commissioner fully answered all of Toppin’s

discovery requests as reflected on the copies of the Commissioner’s responses filed herewith, i.e.,

Interrogatories Nos. 1 through 9, inclusive; the Document Requests, Nos 1 through 9, inclusive and
             Case 4:17-cv-40011-TSH Document 85 Filed 02/14/19 Page 3 of 5



the Requests for Admissions, Nos. 1 through 69, inclusive. Copies of the Commissioner’s

Responses to Toppin’s discovery requests, were mailed on December 19, 2018, by first class U.S

mail, postage prepaid to all of the parties of records as reflected on the Certificate of Service

accompanying the Commissioner’s responses.



WHEREFORE, the Commissioner opposes the Motion to Compel of the Defendant, David L.

Toppin.


                                             CHRISTOPHER C. HARDING
                                             COMMISSIONER OF REVENUE
                                              By his attorney,


                                              /s/ Eileen Ryan McAuliffe
                                              Eileen Ryan McAuliffe, (BBO# 435260)
                                              Counsel for the Commissioner
                                              Department of Revenue
                                              Litigation Bureau
                                              P.O. Box 9565
                                             100 Cambridge Street, 7th Floor
                                             Boston, Massachusetts 02114-9565
                                             Phone (617) 626-3217
                                             mcauliffe@dor.state.ma.us


Dated: February 14, 2019
540949/ERM
             Case 4:17-cv-40011-TSH Document 85 Filed 02/14/19 Page 4 of 5



                               CERTIFICATE OF SERVICE



        I, Eileen Ryan McAuliffe, hereby certify that this document filed through the ECF System
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those identified as non-registered participants on
 February 14, 2019.

                                                    /s/ Eileen Ryan McAuliffe
                                                     Eileen Ryan McAuliffe



Dated: February 14, 2019
540949/ERM
Case 4:17-cv-40011-TSH Document 85 Filed 02/14/19 Page 5 of 5
